Citation Nr: 1507358	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  04-31 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder, prior to September 29, 2008.

2.  Entitlement to an initial rating in excess of 50 percent for adjustment disorder, from September 29, 2008.

3.  Entitlement to an initial rating in excess of 20 percent for lumbar strain and degenerative disc disease (DDD), prior to July 1, 2009, exclusive of a temporary period of 100 percent from March 12, 2009, to June 30, 2009.

4.  Entitlement to an initial rating in excess of 40 percent for lumbar strain and DDD from July 1, 2009.

5.  Entitlement to a rating in excess of 30 percent for asthma.

6.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right 3rd metatarsal.

7.  Entitlement to a compensable rating for residuals of a fracture of the left 3rd metatarsal.

8.  Entitlement to an initial compensable rating for chronic testicular and groin pain.

9.  Entitlement to a compensable rating for eczema.

10.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and being housebound.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from November 1991 until November 1995.

An October 2001 rating decision granted service connection for a back disability and assigned a 20 percent rating effective May 10, 2000, and for chronic testicular and groin pain, claimed as prostatitis, and assigned a noncompensable (0%) rating effective June 28, 2000. 

Ultimately the Veteran's back disability was assigned staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  He underwent spinal surgery in March 2009.  A September 2009 rating decision assigned a 100 percent, temporary total, rating for convalescence for the period of time from March 12, 2009, to July 1, 2009, pursuant to 38 C.F.R. § 4.30.  A 40 percent rating was assigned for the low back disability effective July 1, 2009. 

The Veteran's current appeal is with respect to the underlying rating assigned for his low back disability.  Accordingly, the Board has characterized the issues related to the rating of his low back disability as indicated above to account for the specific ratings and periods of time assigned. 

The October 2001 rating decision also denied increased ratings for residuals of fractures of the 3rd metatarsal of each foot.  The right foot was rated as 10 percent disabling and the left foot was rated at a noncompensable rating. 

In March 2008, the Board denied the claims which were on appeal pending from the October 2001 RO rating decision and the Veteran appealed to the Veterans Claims Court.  In December 2009, the Court Clerk vacated the Board's decision and remanded the case pursuant to a Joint Motion for Remand (JMR).

An April 2005 rating decision granted service connection for a psychiatric disorder, diagnosed as an adjustment disorder, and assigned a 30 percent rating.  An April 2009 rating decision increased the rating to 50 percent effective September 29, 2008.  A September 2005 rating decision denied entitlement to an increased rating for asthma which is rated at a 30 percent rating.

A September 2009 rating decision denied entitlement to increased (compensable) ratings for hypertension and eczema; these issues do not involve initial ratings despite the assertions of the Veteran.  The September 2009 rating decision also denied entitlement to SMC based on the need for aid and attendance or being housebound for the period of time subsequent to July 1, 2009. 

The claims involving the ratings assigned for the Veteran's low back, testicle and groin pain, and psychiatric disabilities all are the result of appeal from the initial ratings assigned to disabilities upon awarding service connection.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  For all initial evaluation and rating claims before the Board, consistent with the facts found, the ratings may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In March 2012, the Board remanded the above-referenced claims and granted claims of entitlement to service connection for gastroesophageal reflux disease and erectile dysfunction and granted an increase to a 10 percent rating for hypertension.  As such, these claims are not before that Board, and this decision will be confined to the matters set forth above.  As will be explained in further detail below, the Board finds that, to the extent that the claims are decided, all remand directives have been complied with.

During the course of his appeal, the Veteran has been variously represented by a veteran's service organization and an attorney.  A June 2011 VA Form 21-22a shows that he appointed Valerie D. Metrakos as his attorney in these matters.  In an April 2014 letter, Ms. Metrakos informed VA that he had provided her written notification that he had discharged her as his representative before VA from that point forward.  However, he had not informed VA of this change.  

In a September 2014 letter, VA informed the Veteran that it had received this notice from Ms. Metrakos and directed that he should inform VA if he wished to appoint other representation.  He was told that, if he did not respond, VA would assume he wished to continue unrepresented.  He did not reply to this communication; therefore, the Board concludes that he wishes to remain unrepresented.

The issues of entitlement to increased ratings for residuals of fractures of the 3rd metatarsals of the right and left feet and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 27, 2008, the Veteran's adjustment disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, to include symptoms of panic, anger, irritability, anxiety, and minor depression.

2.  From March 27, 2008, the Veteran's adjustment disorder is manifested by occupational and social impairment with reduced reliability and productivity, to include symptoms of frequent panic attacks, passive suicidal thoughts, social isolation, anger, irritability, occasional poor judgment, depressed mood, and disturbances of motivation and mood.

3.  Throughout the appeal period, the Veteran's functional impairment of the lumbar spine resulted in flexion limited to 30 degrees, where pain begins.

4.  From July 11, 2013, the Veteran's intervertebral disc syndrome (IVDS) was characterized by incapacitating episodes requiring bed rest prescribed by a physician with a duration of at least six weeks during the previous twelve-month period.  

5.  Since July 11, 2013, service connection has been in effect for radiculopathy of the left lower extremity (rated 40 percent disabled) and radiculopathy of the right lower extremity (rated 20 percent disabled).  The rating assigned under the General Rating Formula for Diseases and Injuries of the Spine is the greater benefit.

6.  From March 12, 2005, to March 11, 2006, the Veteran was prescribed three courses of systemic corticosteroids.  Beginning March 12, 2006, he has not been prescribed any courses of systemic corticosteroids, visits to a physician for asthma exacerbations were less than monthly, there were not weekly asthma attacks with episodes of respiratory failure, FEV-1 was more than 55 percent predicted, and FEV-1/FVC was more than 55 percent predicted.

7.  The Veteran's chronic testicular and groin pain is diagnosed as neuralgia of the ilio-inguinal nerve and does not manifest in any genitourinary or skin symptomatology.

8.  Throughout the appeal period, the Veteran's eczema has been characterized by manifestations approximately three months out of twelve, itching, and involvement of less than 5 percent of the total body and less than 5 percent of exposed areas, with no periods of systemic therapy, extensive lesions, or marked disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating from March 27, 2008, but not earlier, for an adjustment disorder have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9440 (2014).

2.  The criteria for an initial rating in excess of 50 percent from March 27, 2008, for adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9440 (2014).

3.  The criteria for an initial 40 percent rating for lumbar strain and DDD prior to July 1, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, DC 5237-5242 (2014).

4.  The criteria for an initial rating in excess of 40 percent for lumbar strain and DDD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, DC 5237-5242 (2014).

5.  The criteria for a 60 percent rating, but no more, for asthma from March 12, 2005, to March 11, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, DC 6602 (2014).

6.  The criteria for an initial compensable rating for chronic testicular and groin pain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115b, DC 7527 (2014).

7.  The criteria for a 10 percent rating, but no more, for eczema have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, DC 7806 (2002), (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Several of the Veteran's disabilities for which higher initial ratings are currently on appeal are musculoskeletal in nature.  For such disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Adjustment Disorder

The Veteran's adjustment disorder is rated 30 percent prior to September 29, 2008, and 50 percent thereafter.  Adjustment disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9440 (2014).  Under this General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

During the course of this appeal, a revised version of the DSM (DSM-V) was released in May 2013, and that version does not consider GAF scores.  However, since much of the relevant evidence was produced prior to this time, the Board will evaluate the GAF scores as a part of the Veteran's overall disability picture.

A GAF score of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 61 and 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

In November 2002, the Veteran underwent VA psychiatric examination.  He had previously been divorced and currently had a girlfriend; however, he described the relationship as "borderline."  He had no children.  He reported sexually addictive compulsive behaviors.  Regarding his bipolar disorder, he indicated that he could have ten phases in one day.  He denied a history of many manic symptoms, including grandiosity or a decreased need for sleep.  He had a history of excess spending.  He reported anger and irritability but denied physical violence other than when intoxicated.  His sleep and energy levels were okay, although he described his current mood as manic.  He had a history of racing thoughts.  

What the Veteran described as manic phases were extremely brief, coming and going many times within one day.  He denied the use of alcohol in the past five months or current depressive symptoms.  He reported having held seven jobs in the last six years.  He was a computer network consultant and had never been fired, but he had been written up for insubordination on several jobs.  He had been in his current full-time job for two months.  In addition, he did his own consulting, resulting in a 60-hour work week.  He was also attending school fulltime.

On examination, the Veteran was pleasant and cooperative.  He described his mood as manic but his speech and thoughts were normal.  He denied hallucinations or a history of grandiose or paranoid delusions, thought insertion, thought projection, other signs of psychosis, or suicidal and homicidal ideation.  Cognition was grossly intact and insight and judgment were good.  The impression was impulse control disorder, not otherwise specified, history of sexual sadomasochism, and alcohol dependence in early full remission.  The GAF score was 65.

In December 2004, the Veteran testified before a Decision Review Officer (DRO) at the RO that when he was in pain due to his back he yelled at people.  In the last year, he started having panic attacks from the pain, if he sat for too long.

In a February 2005, VA examination, the Veteran reported anxiety associated with his back pain that onset in the past year.  He described what he called panic attacks that occurred as frequently as daily and minor depressive symptoms, including depressed and discourage mood, irritability, and some decreased interest and motivation in activities.  His back pain woke him up, but he denied difficulty falling asleep or other non-pain-related sleep disturbance.  Appetite was normal.  He denied suicidal and homicidal ideation and reported that his mood was not motivated, but he tried to stay upbeat.  

He denied current problems with compulsive behavior.  Alcohol use was reduced to approximately two binge episodes a month.  His alcohol use was heavier until about one year ago, which coincided with the start of his current relationship.  The Veteran remained employed as a computer consultant.  He was terminated from his last position in November due to having made an error with significant consequences.  He also remained enrolled in college but recently dropped classes.  He had remained in a relationship for the past eight months.

On examination, the Veteran walked stiffly and sat slumped in the chair but did not manifest any significant grimaces or other pain behaviors.  His affect was somewhat tense at times but generally euthymic with range and mood congruent.  His mood appeared somewhat dysphoric or discouraged.  Thought process was logical with no evidence of thought disorder.  Cognition was grossly intact, and insight and judgment were good.  The impression was impulse control disorder and adjustment disorder.  The GAF was 65.

A March 2005 VA outpatient treatment record shows that the Veteran was seen for increased panic attacks.  He gave a history of acute anxiety and panic (diaphoresis, difficulty breathing, tight chest, feeling like he is going to die, and feeling like he is leaving his body) with asthmatic breathing.  In a December 2005 written statement, he asserted that he had daily panic attacks, lost productivity and time at work, no motivation, fear of leaving the house, emergency room visits, an inability to maintain social relations, fear of attending meetings, angry outbursts, and stress in his relationship.  He believed that this demonstrated that he warranted a 50 percent rating for this disability.

A January 2006 VA outpatient treatment record shows that the Veteran was given a diagnosis of major depressive disorder and obsessive compulsive disorder with a GAF score of 55.  In a June 2006 written statement, his girlfriend indicated that he had anxiety attacks several times per week.  She described some memory loss for tasks she asked him to complete.  He had a short temper when he was in pain.

In a June 2006, VA examination, the Veteran denied a significant change since his last examination.  He indicated that he wished to appeal his prior rating for 30 percent rather than claim an increase.  He continued to describe panic-like symptoms, including sweating and shortness of breath three to four times per week but denied depressive symptoms.  His mood was generally euthymic.  He denied sleep or appetite disturbance.  He denied compulsive behaviors.  He continued to abuse alcohol, which caused conflict with his partner.  

The Veteran was cohabitating with the woman he was dating during his last examination.  He also had a daughter and step-daughter that lived with him.  The relationship with his girlfriend was strained, which he attributed largely to his difficulty helping her manage things due to his back pain.  He continued to be employed fulltime.  He missed approximately three weeks of work in the past year due to back pain.  He left the office frequently due to anxiety.

On examination, the Veteran was pleasant and cooperative.  His affect and mood were euthymic.  There were no evidence pain behaviors.  Thought process was logical with no evidence of thought disorder.  He denied hallucinations or delusions, and there was no evidence of either on examination.  He denied suicidal and homicidal ideation.  Cognition was not formally tested but was grossly intact.  Insight and judgment were good.  The impression was anxiety disorder and alcohol abuse.  The GAF score was 65.  The Veteran reported essentially as he did for his prior examination, with no reported changes or worsening.  His symptoms of adjustment reaction to reported back pain caused little impairment in function.

In an August 2006 written statement, the Veteran indicated that he was unable to leave the house or go to work without taking his psychiatric medications.  Even when he took them, he was sometimes forced to call out of work due to a panic attack.  He did not go to meetings for this reason and missed four weeks of work this year due to panic attacks.  He stated that his symptoms, which he has had since 2002, consisted of obsessive compulsive behavior, depression, bouts of anger, anxiety, and panic attacks.  It caused him to have impaired judgment, disturbances of motivation and mood, obsessional rituals which interfere with routine activities, and difficulty in establishing and maintaining effective work and social relationships.  

Regarding judgment, he has engaged in risky sexual activity with multiple partners and accumulated $70,000 in debt.  His memory was impaired, resulting in him not having passed any information technology certification tests for years.  This caused his career to spiral downward.  He often forgot to do things around the house.  Depression and anger have plagued him since his back disability.  He previously was obsessive about masturbation and continued to do it two to three times per week, even though it caused him pain.  

Finally, with regard to relationships, the Veteran asserted that he worked for eight different companies over the past four years.  One fired him due to the time he took off due to pain and anxiety.  He had trouble getting along with coworkers and bosses.  He missed four to six weeks of work per year due to his anxiety, panic attacks, and chronic back pain.  In the last four years, he had over twelve relationships with women.  Two of them lasted longer than one month.  One of them ended with him being arrested for sexual assault with the girlfriend's daughter.  His current girlfriend threatened to leave him.  He had no outside friendships due to his psychiatric symptoms and back pain.  He believed his symptoms warranted a 50 percent rather than 30 percent rating.

In a September 2007 written statement, the Veteran indicated that he had been fired from his contract job based on the time he missed due to his back problems.  He had since taken a temporary job.  In an April 2008 written statement, his therapist, who had been seeing him since March 2008, indicated that he had multiple, daily panic attacks in conjunction with intense, chronic back pain and its impact on his life.  The effect of his pain, anxiety, and panic disorder was significant.

In a September 2008 written statement, the Veteran's wife indicated that they had known each other since April 2004, had been living together since June 2004, and had been married since 2006.  She had been with him every day since 2004.  He had eight jobs in the last four years.  He was fired from some and quit others.  He stated that he could not get along with his bosses and coworkers.  However, he was disruptive.  He also left early or did not go to work due to anxiety and panic attacks.  He had no close friends, did not leave the house, and would not attend any social events.  He got irritated and became violent for no reason.  She found him uncontrollably crying many times.  He told her that he thought of suicide rather than wake up in pain every day.  He avoided public events.

In a September 2008 VA examination, it was noted that he was still married.  On examination, he described worsening depressive and anxiety symptoms, all of which he attributed to back pain.  He described panic attacks that lasted for five to ten minutes and occurred multiple times per day.  They now occurred at night and were triggered by pain that woke him up.  He described significant problems with anger and irritability, at times punching holes in walls.  He denied aggressive behavior towards others.  He reported significant social isolation.  He had some ability to enjoy things, including his young children but generally engaged in few activities and had few pleasurable activities.  He continued to report obsessive tendencies, including obsessive sexual thoughts and a general obsessive approach.  He was on medication and also reported heavy alcohol consumption.

The Veteran had been married to his wife for two years and had two children and a step-daughter, who lived with him.  His wife often threatened to leave him.  He had managed to continue working as an information technology professional.  He was currently employed fulltime at the same company since July 2008.  He denied difficulties on the job at this time; however, he reported that he missed work due to medical appointments, pain, and anxiety.

On examination, the Veteran ambulated slowly and demonstrated marked pain behaviors.  Once seated, they disappeared.  His affect was restricted and dysphoric, with tearfulness at times when describing his pain and resulting limitations.  His mood was dysphoric.  This thought process was logical and organized with no evidence of thought disorder.  He denied delusions or hallucinations, and there was no evidence of them on examination.  

The Veteran continued with baseline obsessions and reported some passive suicidal ideation without active plan or intent.  His cognition was not formally tested but remained grossly intact.  Insight was fair and judgment was poor, with impulsive and high risk behaviors.  The impression was anxiety disorder, alcohol dependence, and prescription narcotic and benzodiazepine abuse and dependence.  The GAF score was 50-55.  

The Veteran described a significant worsening of symptoms when compared to his presentation at the time of the last examination.  He continued to experience anxiety and panic symptoms and some depressive symptoms, which have already been causally linked to his service-connected back condition.  The examiner opined that the Veteran was suffering with mild to moderate impairment in vocational function and significant impairment in social function.

In a May 2009 written statement, the Veteran asserted that he met the criteria for a 70 percent rating since 2002, since he met either a majority or half of the criteria for that rating.  He reported suicidal tendencies, obsessional rituals, panic that affects his ability to function independently, impaired impulse control, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  A May 2009 employment document shows that he was terminated from work due to an extended period of unpaid leave resulting from back surgery.

In June 2009, the Veteran underwent VA general medical examination.  With regard to psychiatric, it was noted that he demonstrated appropriate behavior, comprehension, coherence of response, and emotional reaction.  There were no signs of tension or ill effects on social and occupational functioning.

In a June 2009 VA psychiatric examination, the Veteran reported anxiety with panic, guilt, sleep disturbance, and anger.  He continued to drink heavily and use extremely large doses of opiates and benzodiazepines.  He managed activities of daily living independently.  He had lost his job due to missed time from work resulting from back pain and surgery.  He remained married to his wife but stated that she desired a divorce.  He had few leisure activities though he did spend time using his computer.

On examination, the Veteran stood for most of the interview, claiming he could not sit or stand for long periods of time due to back pain.  His affect was normothymic and mood congruent.  His mood was depressed or angry most of the time because he was not working.  His thought process was logical with no evidence of thought disorder.  He denied suicidal or homicidal ideation.  Cognition was grossly intact with some difficulties attributable to his multiple medications.  Insight and judgment were fair.  The impression was anxiety disorder, polysubstance dependence, and rule out pain disorder.  The GAF score was 50-55.  The examiner opined that there had been no clinically significant change in the Veteran's mental health condition since his last examination.  

Also in June 2009, the Veteran's former mental healthcare provider submitted an evaluation to the Social Security Administration, which was then developing a claim for benefits.  He indicated that the Veteran had daily and nightly panic attacks.  His general appearance was well-groomed.  He was oriented, and memory was excellent.  He had some difficulty focusing but could generally concentrate and bring himself back to complete tasks with no difficulty.  Speech and thought content were normal.  His mood was varied but was expressed appropriately with his affect matching his mood.  Judgment and insight were appropriate.  The Veteran had some problems interacting with coworkers and respecting authority.

In September 2013, the Veteran underwent VA examination.  The noted previous diagnoses included chronic adjustment disorder.  However, the examiner indicated that his presentation more accurately represented a substance induced anxiety disorder with panic attacks.  A diagnosis of polysubstance dependence with physiological dependence was also noted.  The GAF score was 63.  The examiner opined that the criteria that best summarized the Veteran's level of occupational and social impairment was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Veteran indicated that he had one brother with whom he had a relationship that was not close and not distant.  He was presently married to his second wife since 2008 and reported two children and a step-child.  He stated that his relationships with his children were "somewhat okay."  It was difficult because he dealt with chronic pain and did not have much of a fuse left.  Still, he stated that they seemed to still like him.  

He described his relationship with his wife as non-existent.  He felt she considered him the enemy and the root of all evil.  This was related to his drinking and debt and the lying related to this.  His wife hit him, and he had punched holes in the walls and doors when angry but had not hit her because he had no desire to hurt anyone.  His wife attended school and threatened to leave him when she was done.  After he stopped working in 2009, he went back to school and earned his bachelor's degree in 2012.  He graduated with honors from this online course.  He did not intend to seek work with this degree, as his previous work was in computers, which did not value such a degree.  He was employed full time doing computer consulting from home and had been with this company for a year.  He denied conduct complaints or difficulties at work.

The Veteran reported panic and anxiety symptoms in the morning.  They usually lasted for ten minutes until he took his medication.  He described depressive feelings that were a predominant part of each month.  He believed he lost his social life due to chronic pain.  He talked to friends "here and there" but did not go out much.  When he went out, he had to drink alcohol to get through it due to pain.  He continued to drink alcohol and take prescription pain medication.

On examination, the Veteran's symptoms were depressed mood, panic attacks more than once a week, and disturbances of motivation and mood.  He had no other symptoms attributable to mental disorders.  The examiner indicated that the Veteran's described panic attacks did not meet the DSM-IV criteria for panic disorder.  The panic symptoms had not worsened since he was examined in 2009.  Similarly, his level of functioning has not worsened.  His social functioning with regard to his family has remained the same, and his occupational functioning has improved.  His reports of depression do not meet the criteria for a mood disorder.  The examiner believed the more appropriate current diagnosis was substance induced anxiety disorder with panic attacks that was not likely a result of or caused by service.

Based on the evidence of record, the Board finds that a 50 percent rating for an adjustment disorder is warranted from March 27, 2008.  That is the date on which his private therapist, in an April 2008 written statement, indicated that she began treating him.  She also stated that he had multiple, daily panic attacks in conjunction with his back pain that had a significant effect on him.  The Board finds that this is the first probative evidence showing that he had occupational and social impairment with reduced reliability and productivity.  As such, a 50 percent rating is granted, from March 27, 2008.

However, prior to March 27, 2008, the evidence supports the assignment of no more than a 30 percent rating.  During that time period, the Veteran maintained full time work and also attended school full time.  While he asserted in an August 2006 written statement that he had twelve relationships with women in the past four years, the examination reports show that that he was in a relationship in November 2002 and began another one in February 2004 that has lasted throughout the remainder of the appeal period.  Consistently, prior to March 27, 2008, his judgment and insight were shown to be normal, along with his speech and thought process.  He denied suicidal and homicidal ideation and was consistently cooperative during the examinations and his cognition was grossly intact.  

Much of the Veteran's complaints were regarding what he described as panic attacks that occurred from three times per week to several times per day.  However, the June 2006 VA examiner clarified that what he described was "panic-like symptoms," including sweating and shortness of breath.  The examiner did not call these episodes panic attacks.  While the Veteran is certainly competent to describe his symptomatology and its history, on the question of whether certain symptoms constitute a panic attack, the opinion of a psychiatric professional is more probative than his lay statement.  It was not until the April 2008 written statement of his therapist that a treatment provider indicated that the Veteran had panic attacks that occurred on a daily or weekly basis.

Furthermore, the Board finds that the Veteran's statements prior to March 27, 2008, are contradictory and assigns them less probative value.  As an example, during the June 2006 VA examination, he reported that he had missed approximately three weeks of work in the past year due to his back pain; however, in an August 2006 written statement, received just two months later, he reported four to six weeks of work lost per year due to anxiety, panic attacks, and chronic back pain.  While these statements are not entirely contradictory, they call into question the amount of time he lost from work as well as the reason for the time lost.  

In addition, he described in his August 2006 written statement that he experienced the exact symptoms associated with the 50 percent rating.  However, again, the Board finds that the VA examination reports, conducted by mental health professionals, are more probative on this matter than his lay assertions as to what constitutes impaired memory or impaired judgment.

Finally, the GAF scores assigned during this time period correspond with the Veteran's symptomatology and do not suggest that a rating in excess of 30 percent is warranted prior to March 27, 2008.  He was assigned a score of 65 on three different occasions and a score of 55 on one occasion.  However, these scores, along with the symptomatology demonstrated, correspond to the criteria associated with a 30 percent rating and no more.

Beginning March 27, 2008, a rating in excess of 50 percent for an adjustment disorder is not warranted.  First, the Board finds that the impairment caused to the Veteran's occupation is no more than that which results in reduced reliability and productivity, as is commensurate with a 50 percent rating.  Of note, during most of the period since March 2008, he was employed full time in his chosen profession involving computers.  He was unemployed for an unspecified period of time, sometime between May 2009 and September 2012.  However, all of his written statements as well as information reported to medical care providers showed that this was due to his back pain and not his psychiatric disorder.  

Furthermore, the September 2013 VA examination report shows that, while he was unemployed for a portion of time, he attended school, earned his bachelor's degree, and graduated with honors in 2012.  In September 2008, he denied any difficulties with his job.  When he described his current employment in September 2013, which he had obtained one year prior, he denied conduct complaints or difficulties at work.  As such, while there is some evidence of having problems interacting with coworkers and respecting authority and leaving work at times due to anxiety, this level of occupational impairment is contemplated in the 50 percent rating as evidenced by his ability to either work full time or earn a college degree with honors during the entire applicable time period.

With regard to social impairment, the evidence shows that the Veteran remained married to his wife since March 2008.  While he reported that she threatened him with divorce or leaving him, there is no evidence that had occurred, and the September 2008 written statement submitted by his wife contained no such statement from her.  In addition, he lived with his two children and one stepchild and reported that he enjoyed them in September 2008.  

In September 2013, the Veteran described his relationships with his children as "generally okay" and indicated that they liked him.  There is no evidence suggesting any change in these relationships during the applicable time period.  His wife indicated in September 2008 that he had no close friends and would not attend social functions.  In September 2013, he indicated that he talked to friends "here and there" but did not go out much.  He had one brother with whom he had a relationship that was not close but not distant.  While this demonstrates some impairment in social functioning, this level of social impairment is contemplated by the 50 percent rating already assigned.  He is able to establish and maintain some effective relationships, including those with his children and, at times, his wife.  Therefore, his social impairment does not more nearly approximate the severity associated with the criteria need for a 70 or 100 percent rating.

Furthermore, the overall disability picture since March 2008 shows that the Veteran did not have deficiencies in most areas.  First, there were no deficiencies in work or school, as he was either employed full time during the appeal period with no report of difficulties or going to school and earning a bachelor's degree with honors.  His period of unemployment was shown to be due to his back disability.  

The Board also finds that there was no deficiency in the Veteran's family relationships.  While he indicated that his wife threatened to leave him, she has not, and she advanced no such assertion in her communication with VA.  His relationships with his children and brother appeared to be largely unimpaired.  Cognition and insight were consistently shown to be grossly intact and fair.  His judgment was noted to be poor in September 2008 but was shown to be fair or appropriate in all other relevant medical records.  His mood was noted to be dysphoric at times but was always shows to be appropriate to the content of the discussion.  As such, deficiencies in most areas are not demonstrated at any time during the applicable period.

Finally, while the Veteran and his wife reported that he had passive suicidal thoughts, there is no evidence of obsessional rituals that interfere with routine activities.  While he reported some obsessional thoughts of a sexual nature, there is no evidence that these interfered with his daily life.  His speech was always shown to be normal.  He reported frequent panic attacks, but there is no evidence that they affected his ability to function independently.  

The Veteran reported in 2008 that he often left work early due to panic.  In addition, he indicated in September 2013 that he had panic attacks most mornings, but they lasted only about ten minutes.  Again, he was unemployed for a period of time but it is clear that this was due to his back disability and not his psychiatric disability or panic attacks.  There is no lay or medical evidence of disorientation or neglect of his personal appearance or hygiene.  While he reported that he got angry a lot, he also denied ever resorting to violence, indicating that he had no desire to hurt anyone.  When he was working or attending school, he demonstrated the ability to adapt to stressful circumstances, to include working in a field that allowed him to be at home much of the time and interact only occasionally with coworkers and supervisors.

As such, the Veteran does not meet the criteria associated with a 70 percent rating or a 100 percent rating, which is assigned for total occupational and social functioning.  Given the above analysis, the Veteran does not demonstrate such level of impairment.

The Board acknowledges the May 2009 written statement provided by the Veteran, in which he asserted that he demonstrated nearly all of the criteria associated with a 70 percent rating.  However, the Board finds that this statement contradicts all of the other evidence of record, to include numerous VA examinations.  Furthermore, while he is competent to provide information regarding his symptomatology, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), the medical evidence is more probative in determining whether certain levels of severity are shown with regard to psychiatric manifestations.  The VA examiners have training, education, and experience that he is not shown to have.  Therefore, the VA examination reports are more probative evidence with regard to the demonstrated severity of specific symptoms than the Veteran's lay statements.

Furthermore, the GAF scores assigned to the Veteran during this time period, which are between 50 and 63, are commensurate with the 50 percent rating assigned and demonstrate that his disability worsened since it was rated 30 percent prior to March 27, 2008.  While the September 2013 VA examiner opined that the Veteran had substance induced anxiety disorder with panic attacks that was not related to service, in an effort to afford the Veteran the benefit of the doubt, all psychiatric symptoms were included in the analysis to determine if a higher rating was warranted.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit-of-the-doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities).

Accordingly, the Veteran's adjustment disorder is appropriately rated at 50 percent from March 27, 2008; however, a rating in excess of 30 percent prior to March 27, 2008, and 50 percent thereafter is not warranted.  To the extent that the claim is being denied, all evidence has been considered and there is no doubt to be resolved.

Low Back

The Veteran's back disability involving a lumbar strain and DDD is rated 20 percent from May 10, 2000, and 40 percent from July 1, 2009.  There is a period of temporary 100 percent rating that was assigned from March 12, 2009, to June 30, 2009, under the provisions of 38 C.F.R. § 4.30.

The Veteran's back disability is rated under 38 C.F.R. § 4.71a, DC 5237-5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).  The additional diagnostic code, shown after the hyphen, represents the basis for the rating, while the primary diagnostic code indicates the underlying source of the disability.  In this case DC 5242 is used for rating DDD as degenerative arthritis of the spine, while DC 5235 refers to the lumbosacral strain, the underlying source of the disability.

The criteria for rating disabilities of the spine were changed twice during the pendency of the appeal.  The criteria for rating IVDS, which includes DDD, were amended effective September 23, 2002, and September 26, 2003.  The criteria for rating limitation of motion of the lumbar spine were also amended effective September 26, 2003.  The revised amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to September 23, 2002, under DC 5292, limitation of motion of the lumbar spine was rated 20 percent when moderate and 40 percent when severe.  Under DC 5293, IVDS was rated 20 percent when moderate with recurring attacks, 40 percent when severe with recurring attacks with intermittent relief, and 60 percent when pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the disease disc and little intermittent relief.  

Under DC 5295, lumbosacral strain was rated 20 percent with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position and 40 percent when severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.

The regulations regarding IVDS were revised effective September 23, 2002.  Under the revised regulations, IVDS is rated based either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings for chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  Under those revised regulations for DC 5293, a 20 percent rating was assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, with higher ratings assigned for longer time periods of incapacitating episodes.  Note 1 to the formula defines an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The regulations regarding diseases and injuries to the spine, to include IVDS, were again revised effective September 26, 2003.  Under these regulations, the back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Ratings under the General Rating Formula (for DCs 5235 to 5243, unless 5243 is evaluated under the IVDS Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent (i.e. total) rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  To the extent that Note (1) provides that associated neurologic abnormalities are to be rated separately under an appropriate diagnostic code, the Board notes that separate ratings have already been established for such neurologic symptoms, the ratings for which are not on appeal before the Board.  

Note (2) provides that the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The provisions of DC 5242 direct that consideration should also be afforded to DC 5003 for degenerative arthritis, which itself provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved-all of which in this case are contained within the General Rating Formula.  38 C.F.R. §4.71a, DC 5003 (2014).  While the diagnostic codes for the spine were also renumbered in September 2003, the rating criteria for IVDS remained the same.

In an October 2000, VA examination, range of motion of the spine was flexion to 60 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, and left lateral flexion to 25 degrees.  The limitations were secondary to pain.  He had spasm noted on the bilateral lower lumbar paraspinals.  There was no tenderness or spasm noted on the sacroiliac joints, no back atrophy, and no spinal deformities.

In an April 2001 written statement, the Veteran indicated that his low back was in pain most of the time.  He could not sit very long without pain.  He could not bend down without having pain emerge at that point or later.  He could not stand for too long and was unable to run or play sports without major pain.  In a May 2002 written statement, he asserted that he should be rated under DC 5293 and given a 40 percent rating.  In a July 2002 written statement, he contended that his back disability should be rated 60 percent under the criteria for IVDS.  Based on the pain in his back and legs, he believed that his condition qualified as pronounced.  He had little intermittent relief from his symptoms.  The only reason he could maintain a job is that they allowed him to work at home a great amount of time.

An October 2002 VA neurological evaluation shows that neurologic examination was essentially normal, and the Veteran had brisk reflexes, good sensation, and good strength in the lower extremities that would be very unusual in any neuropathy.  A September 2004 VA outpatient treatment record shows that he underwent neurological evaluation.  The impression was that he continued to be without neurological deficit.

In a September 2004 VA examination, the Veteran complained of constant lower back pain with bilateral thigh pain.  He had flare-ups in the sense that his pain was made worse by sitting, prolonged walking more than 30 minutes and prolonged standing more than 15 minutes.  He reported no bowel or bladder incontinence.  He did not wear a brace or use a cane, and there was no history of falls.  On examination, back musculature was well-developed.  Gait examination showed no limp and no use of an assistive device.  Forward flexion was to 80 degrees, extension was to 20 degrees, side bending to the right and left was to 45 degrees, and rotation to the right and left was to 30 degrees.  There was increasing discomfort at the end of the range during rotation.  The diagnosis was chronic back pain without neurological deficit.  There was mild restriction of range of motion.

In a December 2004 written statement, C.B., a radiologist, indicated that he reviewed the Veteran's medical records and spoke with the Veteran over the telephone.  He opined that the Veteran's back disability should be rated under DC 5293 at a level to incorporate his persistent pain, surgical consequences, sciatic nerve problems, and lumbar muscle spasms.  He had degenerative arthritis and herniations, and his symptoms have been documented in the record since October 2000.  

Dr. B listed several medical records in the file and concluded that the September 2004 VA examination report should be discounted because the examiner did not have the Veteran's full medical records to review.  He asserted that the examiner inaccurately indicated that the Veteran was without neurological deficit.  The Veteran had sciatica, which was a serious neurologic abnormality.

In December 2004, the Veteran testified before a DRO that he was in pain pretty much all the time.  He had problems tying his shoes and washing himself.  Because he was young, he could still lift things, but about a half hour after lifting something, he would have spasms.  He was basically on bed rest every day, because if he goes to work, he has to sit down, which causes pain.

A March 2006 VA outpatient treatment record shows that the Veteran complained of back pain that radiated into the bilateral legs.  An October 2006 private treatment record shows that he complained of pain going down both legs and multiple episodes of back flare.  He had been out of work for three weeks.  A January 2007 private treatment record indicates that he complained of back pain that radiated to his buttock and bilateral thighs.  A February 2007 private medical record shows that he complained of low back pain with radiation and underwent epidural steroid injection.  In a March 2007 written statement, his supervisor indicated that he had lost twelve weeks of work since September 2005 due to his back, and his supervisor had witnessed his problems with sitting and standing.

A June 2007 private treatment record indicates that there was no kyphosis or scoliosis on examination.  There was some discomfort to palpation along the paraspinal muscles in the low lumbar region.  Gentle flexion and extension and lateral rotation of the lumbosacral spine can be performed with some pain in flexion.  Straight leg raise was negative bilaterally.  There was no evidence of any motor deficit or gait disturbance.  There was no evidence on examination that day of any neurological deficits.  The physician believed that a great deal of his discomfort was due to lumbosacral muscle strain and some degenerative changes.

In a September 2007 written statement, the Veteran indicated that he had recently been fired from his second job in three years due to time missed as a result of his back disability.  In an October 2007 written statement, Dr. B indicated that he reviewed the Veteran's medical records and spoke with him on the telephone.  He stated that he examined the Veteran by way of reviewing his imaging study reports.  

Dr. B stated that the Veteran had lumbar disc disease and there were clinic notes documenting sciatica, radiculopathy, transforaminal injections, leg fasiculations, neuropathy, and positive straight leg tests.  Dr. B believed that the Veteran should be rated at least 60 percent under DC 5293 because of the significant amount of time lost from work, imaging findings, need for medication, and sciatica.  Dr. B indicated that it was clear these problems had been present since 1997 and the Veteran should be assigned a rating starting that year under DC 5293.

A May 2009 letter from the Veteran's former employer indicates that he could not extend his unpaid leave and would terminate his employment that month.  The Veteran had already been absent an unspecified period of time.  In a July 2009 written statement, his treating chiropractor, E.M., indicated that orthopedic and neurological tests conducted in May 2009 consistently showed nerve root entrapment and neuropathy originating in the lumbar spine region.  E.M. indicated that he had reviewed surgical records, physical therapy records, the 2004 and 2007 statements from Dr. B, MRI reports, and employment reports.  As it related to the Veteran's low back condition, he concurred with Dr. B.  The Veteran had multilevel lumbar IVDS conditions with clear cut neuropathy changes of pain and significant functional lower extremity muscular weakness.

In July 2013, the Veteran underwent VA examination.  He complained of constant back pain.  When he sat for more than four or five minutes, the pain increased.  The majority of his time at home, he laid on ice.  This lasted for thirty minutes, three times per day.  He could not stand for more than five or ten minutes or walk one small block.  He was on multiple pain medications and has received multiple shots in the past.  He complained of radiating pain that began in 1995.  He had no voiding problems but needed assistance when he put on his socks and shoes.

The Veteran reported flare-ups that lasted for a day or two, during which he would lay down with ice.  On examination, flexion was to 40 degrees with pain at 30 degrees, extension was to 25 degrees with pain at 20 degrees, right and left lateral flexion were to 25 degrees with pain at 20 degrees, and right and left lateral rotation were to 30 degrees with pain at 20 degrees.  After three repetitions, flexion was to 20 degrees, extension was to 20 degrees, right and left lateral flexion were to 25 degrees, and right and left rotation were to 30 degrees.  

The Veteran's functional loss consisted of less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was pain on palpation of the paralumbar areas.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal with the exception of the left hip flexion, which demonstrated active movement against gravity.  There was no muscle atrophy.  Reflex examination was normal.  Sensory examination was normal in the right anterior thigh, right thigh and knee, and right and left feet and toes.  It was decreased in the left thigh and knee and right and left lower leg and ankle.  It was absent in the left upper anterior thigh.  Straight leg raising test was positive bilaterally.  

There was severe, constant radicular pain, severe paresthesias, and moderate numbness in both lower extremities.  The Veteran had IVDS with incapacitating episodes of at least six weeks in the past twelve months.  The Veteran used a brace, cane, and walker for ambulation.  The back caused moderate to severe functional impairment.  The examiner was not able to provide an approximate range of motion for the Veteran during flare-ups.

The Veteran's disabilities include radiculopathy of the left lower extremity (rated 40 percent from July 11, 2013); radiculopathy of the right lower extremity (rated 20 percent from July 11, 2013); and lower extremity complaints of weakness (rated 10 percent from September 23, 2002 to July 11, 2013).

Initially, the Board finds that a 40 percent rating for the lumbar spine disability is warranted, from the initial grant of service connection on May 10, 2000.  In the December 2009 Joint Motion for Remand, the parties agreed that the examinations provided to the Veteran prior to that date, which included the examinations dated in October 2000 and September 2004, were inadequate in that they did not consider the Veteran's functional impairment of the lumbar spine as required under the Court's holding in DeLuca.  

Thereafter, the Veteran was afforded a VA examination in July 2013 that specifically included information regarding the functional limitation of the lumbar spine range of motion when pain was considered.  That examination report shows that forward flexion was limited to 40 degrees; however, pain began at 30 degrees.  As such, the functional impairment of the Veteran's spine shows that flexion is limited to 30 degrees.  This equates to a 40 percent rating under the General Rating Formula in effect since September 26, 2003; however, the Board also finds that, prior to September 26, 2003, a 40 percent rating is warranted, because flexion functionally limited to 30 degrees due to pain is commensurate with severe limitation of motion of the lumbar spine.  

As such, a 40 percent rating is assigned throughout the appeal period, excepting the temporary 100 percent rating assigned under the provisions of 38 C.F.R. § 4.30.  Therefore, the Board will turn to the matter of whether an initial rating in excess of 40 percent is warranted at any time during the appeal period.

Under the rating criteria in effect prior to the revisions dated on September 23, 2002, and September 26, 2003, the only diagnostic code that provided for a rating in excess of 40 percent was DC 5293.  The Board finds that an increase to a 60 percent rating is not warranted under these criteria.  

Specifically, pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc and little intermittent relief is not shown during that time period.  While the Veteran described constant or near constant pain in his back throughout the entire appeal period, the specific attacks associated with IVDS are not shown to be pronounced at any time.  While he described little intermittent relief from his back pain, there is no lay or medical evidence to show that the Veteran experienced IVDS attacks.  

In one private treatment record, dated in October 2006, the Veteran reported multiple episodes of a flare-up of his back pain.  However, there is no evidence that these episodes represented IVDS flare-ups.  Likewise, the March 2007 written statement of his supervisor that he lost twelve weeks of work in the past year-and-a-half does not support a finding of pronounced IVDS with recurring attacks and little intermittent relief.  This statement does not provide evidence that he suffered from such IVDS attacks.  Indeed, in a June 2007 record, his private physician provided an opinion that a great deal of his discomfort was due to lumbosacral muscle strain and some degenerative changes.  No indication of IVDS or any disc disease was noted.

During the July 2013 VA examination, the examiner opined that the Veteran had IVDS with incapacitating episodes of at least six weeks in the past twelve months.  This is the first evidence of record that shows this level of impairment.  The rating criteria specifically provide that incapacitating episodes require bed rest prescribed by a physician.  As such, his opinion prior to July 2013 that he needed bed rest due to his IVDS is not competent to support an increased initial rating.  Therefore, from July 11, 2013, the criteria for a 60 percent rating under the IVDS Formula are met.  

However, the greater benefit available to the Veteran is the one he already receives since July 11, 2013.  Under the General Rating Formula, associated neurological abnormalities are to be rated separately.  Currently, he is rated 40 percent for left lower extremity radiculopathy and 20 percent for right lower extremity radiculopathy.  This, combined with the 40 percent rating assigned for limitation of forward flexion results in a 70 percent rating.  See 38 C.F.R. § 4.25, Table I.  This benefit is greater than the 60 percent rating that could be assigned for IVDS from July 11, 2013.  The IVDS Formula does not instruct that associated neurological abnormalities are to be evaluated separately.  As such, the greater benefit is afforded the Veteran to remain rated 40 percent under the General Rating Formula, which is combined with the ratings for radiculopathy of the left and right lower extremities.

The Board notes that the Veteran's separate ratings for lower extremity complaints of weakness (prior to July 11, 2013) and radiculopathy of the left and right lower extremities (from July 11, 2013) were assigned during the appeal period.  However, he never submitted a notice of disagreement with or initiated an appeal of any of these ratings assigned, either before or since July 11, 2013.  As such, the specific ratings assigned to these disabilities, both before and after July 11, 2013, are not before the Board for adjudication.

Finally, the Board acknowledges the written statements provided by Dr. B in December 2004 and October 2007.  While these are provided by a medical professional, they are the only such records provided by an individual who never met or examined the Veteran in person.  Dr. B merely reviewed the file and spoke to him on the telephone.  As such, his opinions are afforded considerably less weight on this matter than all of the evidence provided by other medical professionals who had personally examined the Veteran.  

Therefore, to the extent that Dr. B contends that the Veteran manifested IVDS and should be assigned a 60 percent rating under those criteria prior to July 11, 2013, the Board finds that all of the other medical evidence of record on this matter is more probative than the opinions provided by Dr. B.  Those other medical records, based upon examination and evaluation of the Veteran in person, demonstrate that pronounced IVDS was not shown prior to July 11, 2013, nor were incapacitating episodes with a total duration of at least six weeks in the past twelve months shown prior to July 11, 2013.

Accordingly, a 40 percent rating for the Veteran's back disability is warranted throughout the appeal period, and the claim is granted.  To the extent that he alleges that an additional increase is warranted, the preponderance of the evidence is against the claim, there is no doubt to be resolved.  

Asthma

Asthma is rated 30 percent disabled during the entire appeal period under 38 C.F.R. § 4.97, DC 6602.  Pursuant to DC 6602, a 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication.  A 60 percent rating is warranted for FEV-1 of 40 to 55-percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for an FEV-1 less than 40 percent predicted; or, FEV-1/FVC less than 40 percent; or, more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Prior to the current appeal period, the Veteran had perfected an appeal of the rating assigned to his asthma disability.  However, in a December 2004 written statement, he indicated that he was satisfied with the rating he was then currently receiving, which was 30 percent.  Subsequently, in April 2005, he raised a claim for an increased rating, which led to the current appeal.  In that April 2005 written statement, he indicated that the prior rating he had been satisfied with in December 2004 had been correct.  However, since then, his asthma disability had increased in severity and he was seeking an increased rating. 

An April 2005 VA outpatient treatment record shows that the Veteran was recently given a quick loading dose of prednisone for three days and then a taper.  He stated that high dose steroids have given him strange psychiatric symptoms and he stopped them suddenly.  He had been off them for a few days, and his asthma was recurring.  

A review of his records revealed emergency room visits in March and April 2005.  His asthma had been increasing since he moved to a new apartment in September and now lived with a dog and three cats.  The March 2005 entry shows that there was not a need for steroids, as the Veteran had a mild, acute asthma exacerbation.  A subsequent March 2005 VA emergency record shows that the Veteran did not like the prednisone he got earlier that month because it caused his depression and anxiety to worsen.  At this time, he noticed increasing wheezing this morning but was trying to avoid getting prednisone.  The April 2005 emergency room report shows that he was given a slow prednisone taper.  The diagnosis at that time was reactive airway disease exacerbation.  In an April 2005 written statement, he indicates that he had been given two tapers of prednisone over the past month.

In a May 2005, VA examination, it was noted that while the Veteran had sought treatment, he has never been hospitalized for an exacerbation, and his peak flow returns to baseline after the initial nebulizer.  He was routinely discharged with a steroid taper and felt well while on steroids, then returned to the emergency department once steroids tapered off.  Given his history, the examiner concluded that he was likely experiencing a combination of asthma and anxiety/panic attacks.  Therefore, it would be appropriate to try to limit steroid use, as those are not likely helping.  He likely had some degree of asthma, although the examiner thought it was mild to moderate only and was made significantly worse when he was having significant anxiety.  

The Veteran reported that, since January, he had required three courses of prednisone.  In between attacks, he had normal functional status.  Pulmonary function tests taken during that time appear to have only addressed the function before the use of medication.  FEV-1 was 90 percent predicted, and FEV-1/FVC was 78 percent predicted.

A December 2007 VA outpatient treatment report shows that the Veteran returned for follow-up of asthma, which was moderate and persistent with a few asthma attacks a week.  His last emergency room visit was in 2004 and that is when he quit smoking.  His asthma was much improved after that.  The impression was moderate, persistent asthma, fairly well-controlled with no severe attacks in over three years or since he quit smoking.

In a May 2009 written statement, the Veteran disagreed with VA denying him a 60 percent rating for his asthma from March 2003 to April 2005.  He stated that, during this time period, he was on daily bronchodilator therapy, a daily-inhaled anti-inflammatory steroid, and an antihistamine.  In that two-year period, he had eight visits per year for his asthma exacerbations.  He also took five courses of systemic corticosteroids.  A July 2010 VA pulmonary function test shows that FEV-1, post drug use, was 100 percent predicted, and FEV-1/FVC was 107 percent predicted.

In a July 2013 VA examination, it was noted that he used two inhalers daily and complained of daily wheezing.  His last use of prednisone was February 2013, and this was the only use in the last twelve months.  He had called in sick due to his asthma two weeks in the last twelve months.  He saw no one on the outside for his asthma, and his last visit to the VA clinic for this was in 2011.  

He indicated that his primary care physician took care of his pulmonary issues, and his last visit was in October 2012.  He had no asthma attacks with respiratory failure in the past twelve months with only one physician visit, which was in February 2013.  His visits were less than monthly.  Post-bronchodilator pulmonary function test results showed an FEV-1 of 104 percent predicted and an FEV-1/FVC of 107 percent predicted.  The asthma impacted his ability to work during flare-ups, as it affected his concentration.

Based on the record, the Board finds that a 60 percent rating is warranted for asthma for the period of time from March 12, 2005, to March 11, 2006.  The evidence of record shows that the Veteran reported to the emergency room on March 12, 2005, and was prescribed prednisone, a steroid, for his asthma.  Thereafter, the emergency room records document at least one additional prescription of steroids for asthma.  He was subsequently afforded a VA examination in May 2005 and reported that he had required three courses of prednisone since January.  

Based on this evidence, the Board finds that the Veteran's disability warrants an increase to a 60 percent rating on the basis of at least three courses per year of systemic corticosteroids.  This begins March 12, 2005, the first evidence that the Veteran sought emergency room care of his asthma.  The 60 percent rating is warranted for one year following that date, as he was prescribed three courses of corticosteroids during that year.

However, from March 12, 2006, the Board finds that a rating in excess of the 30 percent already assigned is not warranted.  None of the lay or medical evidence supports a finding that the Veteran's disability more nearly approximated the criteria for a 60 percent rating after March 11, 2006.  Results of the pulmonary function tests all showed that FEV-1 and FEV-1/FVC were higher than 55 percent predicted.  There is no evidence that he had seen a physician on a monthly basis at any time since March 12, 2006.  In fact, when he returned for a follow-up appointment in December 2007, it appeared that he had not sought treatment since his emergency room visit in 2005.  He had quit smoking at that time, and his asthma had much improved after that.  Subsequently, there is no evidence that he sought treatment on a monthly basis for his asthma.

Additionally, there is no lay or medical evidence that the Veteran had been prescribed any steroids for his asthma since March 12, 2006.  He reported in a May 2009 written statement that, prior to April 2005, he had been prescribed five courses of corticosteroids.  However, he provided no such statement related to any subsequent time period, and there is no medical evidence suggesting any such treatment.  Finally, there is no evidence of at least one attack per week of asthma with episodes of respiratory failure.  As such, a rating in excess of 30 percent, from March 12, 2006, is not warranted.

The Veteran contended in a May 2009 written statement that he should be awarded a 60 percent rating for the time period from March 2003 to April 2005.  However, in a December 2004 written statement, he indicated that he was satisfied with the 30 percent rating for his asthma and withdrew his claim.  Thereafter, he raised a claim for an increased rating in April 2005.  The Board is obligated to review the evidence dated one year prior to the date of claim to determine whether the increased rating was shown at that time, and the Board has done this, assigning an increase to a 60 percent rating effective March 12, 2005.  This is the date on which it is documented that he was prescribed the first of three courses of prednisone during the ensuing year.

While the Veteran stated in May 2009 that, during the time period from March 2003 to April 2005, he had eight visits per year for asthma exacerbations, even if this was accurate, it would not afford him an earlier or increased rating.  The criteria for a 60 percent rating contemplate at least monthly visits to a physician for exacerbations.  That is more than eight per year.  In addition, he stated that, from March 2003 to April 2005, he was given five courses of systemic corticosteroids.  He has already been assigned, pursuant to this decision, one year of 60 percent rating on the basis of three such courses in one year.  

However, even taking this statement as true when the contemporaneous medical evidence appears to state otherwise, he would not be assigned more than a one-year time period at a 60 percent rating.  Five courses of systemic corticosteroids over a two-year time period does not equate to at least three courses per year in both years.  As such, with the exception of the time period from March 12, 2005, to March 11, 2006, asthma is properly rated as 30 percent disabled, and an increased rating is not warranted.

Furthermore, the Veteran is also not entitled to an initial rating higher than 30 or 60 percent under any other potentially applicable diagnostic code.  The provisions of DC 6602 address his specific disability, and there are no other potentially applicable respiratory criteria that would result in a rating in excess of 30 or 60 percent.

Accordingly, the Board concludes that a 60 percent rating for asthma is warranted from March 12, 2005, to March 11, 2006, and the claim is granted.  To the extent that the Veteran alleges that an additional increase is warranted, the preponderance of the evidence is against the claim, there is no doubt to be resolved. 

Testicular and Groin Pain

Chronic testicular and groin pain, claimed as prostatitis, is rated noncompensable under the criteria of 38 C.F.R. § 4.115b, DCs 7599-7527 from June 2000, indicating that it has been rated by analogy to prostate gland injuries, infections, hypertrophy, postoperative residuals in the rating schedule.  DC 7527 is used to rate prostate gland injuries and instructs that the disability should be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  

Urine leakage warrants a 20 percent rating when it requires the wearing of absorbent materials which must be changed less than two times per day with higher ratings for increased frequency.  Urinary frequency is rated 10 percent with a daytime voiding interval between two and three hours, or; awakening to void two times per night, with higher ratings for increased frequency.  Obstructed voiding is assigned a noncompensable rating with obstructive symptomatology with our without stricture disease requiring dilation one to two times per year, with higher ratings for increased symptomatology.  

Urinary tract infections requiring long-term drug therapy, 1-2 hospitalizations a year and/or requiring intermittent intensive management is rated 10 percent disabling; a recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management is rated 30 percent disabling; infections resulting in poor renal function are to be rated as renal dysfunction.

In an October 2000 VA examination, the Veteran reported that his right testicular pain occurred solely in conjunction with his back pain.  He denied lethargy, weakness, anorexia, or weight loss.  He denied urinary frequency, hesitance, or dysuria.  He denied incontinence, recurrent urinary tract infections, or renal stones.  On examination, there were no penile lesions or discharge.  There were no masses, pain, or testicular swelling with palpation of the testicles.  There was no evidence of hernias.  Essentially, the testicular examination was completely benign.  The diagnosis was right testicular pain.  

The examiner remarked that multiple examinations have not identified a definitive diagnosis or etiology for the testicular pain.  The only possible connection or etiology could be the Veteran's disc disease.  However, the examiner would have expected the testicular pain to have resolved after a discectomy and hemilaminectomy in February 2000.  This did not occur, which clouded any direct connection between the disc disease and testicular pain.  

In December 2004, the Veteran testified that his disability would be more appropriately related as analogous to epididymitis.  In a December 2004 written statement, Dr. B indicated that he reviewed the Veteran's records and spoke with him on the telephone.  He believed that the Veteran's diagnostic code should be changed from DC 7525 to DC 7804 or DC 8730, because his symptoms likely originated from the ilio-inguinal nerve and not from his prostate or bladder.

In a February 2005 VA examination, the Veteran complained of right testicular pain, centered around the posterior aspect of the testes.  Following examination, the examiner indicated that the Veteran had complaints of right testicular pain, which had been evaluated urologically.  He did not appear to have any testicular lesion that required further treatment.

A March 2006 VA outpatient treatment report shows that the Veteran described testicular pain.  On examination, he had no swelling of the testicles, no testicular mass, and no inguinal hernias.  In an April 2006 written statement, he asserted that he did not have urinary, prostate or voiding dysfunction.  Instead, he believed that his disability should be rated under DC 7523 for atrophy of the testis or DC 7524 for removal of the testis.  In an October 2007 written statement, Dr. B asserted that the Veteran should be assigned a 10 percent rating under the criteria of DC 8530 for his testicular disease.  He had a limp, had missed work, and experienced nausea.

In a June 2009 VA examination, the Veteran reported that the etiology of his testicular pain was his back.  He had intermittent pain in the right testicle and right groin.  The pain started when the back pain radiated.  There were no renal dysfunctions.  There was no lethargy, weakness, anorexia, or weight gain or loss.  He drank a lot of water, causing him to void twenty to thirty times per day.  He had nocturia once or twice per night.  He denied hesitancy, weak stream, or dysuria.  His testicular pain was, at times, so intense it caused nausea.  On examination, there was normal inspection and palpation of the penis, testicles, epididymis, and spermatic cord.  There was no hernia.  The diagnosis was "chronic testicular and groin pain with subjective complaints of pain.  There was mild to moderate functional impairment.

In a July 2013 VA examination, the diagnosis of inguinal/groin neuralgia was noted.  He complained of right testicular pain that occurred along with his lumbar radiating pain.  He had no burning on urination or voiding issues.  When he opened his leg, there was relief of the pain, and nausea disappeared.  He got a constant, dull testicular pain, which was exacerbated with sitting and with back pain.  Surgery in 2009 did not relieve any of the pain.  On examination, the penis was normal.  There was tenderness on palpation of the right testicle.  The examiner opined that the pain and discomfort of the right inguinal area and testicle was at least as likely a result of the ilioinguinal neuralgia.  Ultrasound of the scrotum did not reveal evidence of acute infection.  There was no tenderness on digital examination of the prostate, and culture of the urine was negative.

Based on the evidence above, the Board finds that a compensable rating under any of the criteria associated with DC 7527 is not warranted.  The Veteran has repeatedly denied any symptomatology of urine leakage, frequency, obstructed voiding, and urinary tract infections.  During one examination, he mentioned that he urinated frequently during the day but also explained that this was due to the amount of water that he drank, and his nighttime voiding was only once or twice.  As such, he has not manifested any of the symptomatology associated with any of the rating criteria of DC 7527 and assigning a compensable rating, even by analogy, is not possible.  In short, there is no lay or medical evidence of any genitourinary disorder.

The Veteran has asserted that DCs 7523 and 7524 might be applicable.  However, there is no evidence of atrophy of the testis or removal of the testis or any similar manifestation.  As such, rating by analogy here is inappropriate.  In a December 2004 written statement, Dr. B suggested that the Veteran's disability could be rated under DC 7804, which provides ratings for certain kinds of scars.  However, there is no evidence of any skin or dermatological disorder or manifestation associated with the complaints of testicular pain.  As such, rating by analogy to DC 7804 is inappropriate.

Also in the December 2004 written statement and then again in the October 2007 written statement, Dr. B suggested that DCs 8730 or 8530 was applicable to the claim.  These codes provide the ratings for paralysis of the ilio-inguinal nerve.  Mild or moderate paralysis is assigned a noncompensable rating, and severe to complete paralysis is assigned a 10 percent rating.  Neuritis is rated under DC 8630, and neuralgia is rated under DC 8730.  The July 2013 VA examination report, which is the most comprehensive genitourinary and neurological evaluation of record, provided a diagnosis of ilioinguinal neuralgia to account for the complaints of testicular pain.  As such, it does appear that DC 8730 is the most appropriate code for rating the Veteran's testicular and groin pain.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  

As such, in the Veteran's case, while it appears that the disability is more appropriately rated under DC 8730, this would not result in a compensable rating.  The diagnosis is neuralgia, and, therefore, the maximum is equal to moderate, incomplete paralysis.  In this case, that is assigned a 0 percent rating.

The Board acknowledges the note to 38 C.F.R. § 4.115b regarding consideration of special monthly compensation (SMC) under 38 C.F.R. § 3.350.  The note states that the evaluation of any claim involving loss, or loss of use, or one or more creative organs requires reference to 38 C.F.R. § 3.350 to determine whether or not the veteran is entitled to SMC.  The Veteran is already receiving this benefit.

Accordingly, the Board concludes that compensable rating for groin and testicular pain is not warranted, and the claim must be denied.  The preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Eczema

Eczema is rated noncompensable under the criteria of 38 C.F.R. § 4.118, DC 7806, which provides a noncompensable (0 percent) rating for the evaluation of dermatitis or eczema if there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted if there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than 6 weeks during the past 12-month period.  

A 30 percent rating requires 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas be affected, or; that systemic therapy, such as corticosteroids or other immunosuppressive drugs, were required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Finally, a rating of 60 percent is warranted when the disability covers an area of more than 40 percent of the entire body, or when more than 40 percent of exposed areas are affected, or when constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, were required during the past 12-month period.

The provisions of DC 7806 also provides for a rating of disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  As discussed in more detail below, the Veteran's eczema has not resulted in any scars or disfigurement of the head, face, or neck.  As such, the Board finds that the Veteran is most accurately rated under DC 7806.

The criteria used to rate eczema and other skin disabilities were revised during the appeal period.  The revised amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to August 30, 2002, DC 7806, eczema, provided for a 50 percent rating when there is evidence of eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  A 30 percent rating was assigned when there is evidence of eczema with extensive exudation or itching constant, extensive lesions, or marked disfigurement.  A 10 percent rating was assigned when there was evidence of eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area and a noncompensable rating is assigned for eczema with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  38 C.F.R. § 4.118, DC 7806 (prior to August 30, 2002).

The Board notes that, while additional revisions were made to the rating code that evaluates some skin disorders, they applied to scars and not eczema.  See 38 C.F.R. § 4.118.  Nevertheless, to the extent that any of these new criteria might apply to the Veteran's manifestations, he has not requested review under the revised diagnostic codes.  Therefore, they are not applicable.

In an August 2002 VA examination, the Veteran stated that the rash he developed was more prevalent in the winter with heat form the heating system.  It was also present in warm weather.  Following examination, the diagnosis was eczema, with no current impairment.  In a February 2005 VA examination, there were no active lesions of his skin, and the examiner noted that his skin disability appeared stable.

In a June 2009 VA examination, the Veteran's eczema was located on his chest and scalp.  He experienced intermittent itching of the arms and hands.  He got flare-ups, with the winter months worse.  The eczema was constant and could be progressive.  He used triamcinolone on this chest and head at all times.  He used the cream with flare-ups of the arms.  It had a good effect of controlling the itching.  There was no use of corticosteroids or other immunosuppressive drugs.  All medications were topical.  There were no systemic symptoms.  The skin symptom was pruritus.  On examination, the eczema affected 0.5 percent of the unexposed area and the total surface area.  The diagnosis was eczema that was self-limiting.  There were no noted lesions of the scalp.  The upper sternum involved 0.5 percent of the total surface and 0.5 percent of unexposed skin.

In a July 2013 VA examination, it was noted that the Veteran had a history of a diagnosis of eczema.  His skin lesions were not always present.  He got them with hot and dry weather.  It did not flare up with the past few days of heat.  He got the lesions on the chest and both forearms.  At times, it also involved his hands.  He used triamcinolone when this occurred.  In a 12-month period of time, he got it three months in year.  It also occurred on his scalp.  The eczema affected his ability to work during the time of the some of the flares because of the severe itchiness affecting his ability to concentrate.  

On examination, there was no scarring or disfigurement of the head, face, or neck.  He used topical medications six weeks or more in the last twelve months.  He had no treatments involving oral medications.  The examiner indicated that less than five percent of the total body and zero percent of the exposed areas were affected.  There were fine rashes of the chest and no rashes of the scalp and upper extremities.  

Based on the evidence of record, the Board finds that a 10 percent rating is warranted under the regulations in effect prior to August 30, 2002 and throughout the appeal period.  Specifically, the evidence shows that the Veteran has eczema that caused itching that was distracting to his concentration at work.  In addition, it involved at least part of his exposed areas, as he endorsed that, when active, it affected his scalp, arms, and hands.  As such, a 10 percent rating is warranted throughout the appeal period for eczema under the criteria of DC 7806 under the pre-amended regulations.

However, a rating in excess of 10 percent is not warranted at any point during the appeal period.  Under the criteria of DC 7806 prior to August 30, 2002, there is no evidence of extensive exudation, constant itching, extensive lesions, or marked disfigurement.  The Veteran described itching but also stated that his eczema was present approximately three months out of the year.  There is no lay or medical evidence of exudation, lesions, or any disfigurement.  The July 2013 VA examination report specifically indicated that there was no disfigurement, and there is otherwise no evidence of such.  

Furthermore, under the criteria in effect since August 30, 2002, there is no evidence that the Veteran's eczema encompassed at least 5 percent of his entire body or the exposed areas.  The July 2009 VA examiner indicated that it involved 0.5 percent of both, and the July 2013 VA examiner indicated that it involved less than 5 percent of the total body and 0 percent of the exposed areas.  The Veteran has not asserted otherwise, and there are no other medical records addressing the percentage of involvement of eczema.  As such, there is no evidence that at least 5 percent of the total body or 5 percent of exposed areas have ever been affected.  Furthermore, there is no evidence of any systemic therapy being used at any time.  Thus, an increase to a 10 percent rating is warranted; however, an increase in excess of 10 percent is not appropriate.

Moreover, the Board has reviewed the remaining diagnostic codes for skin disabilities and finds that the evidence does not support a rating under any alternate diagnostic codes relevant to the disabilities at issue, as the Veteran does not have any scaling, scars, or disfigurement.  See 38 C.F.R. § 4.118.
 
Accordingly, the Board concludes that a 10 percent rating is warranted for eczema.  However, to the extent that the Veteran is seeking a rating in excess of 10 percent, the claim must be denied, the preponderance of the evidence is against the claim, there is no doubt to be resolved.  


Extraschedular Consideration

In addition to the foregoing analyses regarding the assignment of higher schedular ratings for service-connected disabilities, the Board has also considered whether referral for one or more extraschedular ratings is warranted for the service-connected disabilities.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.

Here, the schedular rating criteria used to rate the Veteran's disabilities, reasonably describe and assess the disability levels and symptoms.  Specifically, the criteria used for rating the various disabilities above encompass the complaints of symptoms which have been associated with such disabilities including loss of motion of the back (to include as due to factors such as pain and fatigability), presence of neurologic deficits, all psychiatric symptoms, difficulty breathing and use of inhaled medications, pain in the testicles, and all skin symptomatology.  Having considered the schedular criteria against all complaints and endorsements made by the Veteran, the Board finds that the demonstrated manifestations of his service-connected disabilities are contemplated by the provisions of the rating schedule. 

As the Veteran's disability picture is contemplated by the rating schedule, to include when considering the combined effects and collective impacts of multiple service-connected disabilities, the assigned schedular rating is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's disabilities above and referral for consideration of an extraschedular rating is not warranted.  See Johnson v. McDonald, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014); see also 38 C.F.R. § 3.321(b).

Duties to Notify and to Assist

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Numerous notice letters have been sent to the Veteran, and to the extent that VA's duty to notify may have been satisfied subsequent to the initial adjudication of any issues on appeal, such issues were readjudicated with the issuance of supplemental statements of the case in July and November 2013, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Many of the Veteran's appeals regarding ratings of currently service-connected disabilities are appeals of initial ratings following grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA with regard to these issues.

With regard to the remaining increased rating claims, the Board notes that the Veteran was provided a letter in June 2008 that complied with all of the notice requirements.  While this notice was issued after the initial adjudication of the claims, the appeal was thereafter readjudicated, most recently in July and November 2013 supplemental statements of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Therefore, the duty to notify has been met.

VA also has a duty to assist a veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by numerous VA examinations, to include those conducted in July and September 2013, which address all rating claims on appeal.  

The Board has reviewed the content of the examination reports and finds that they fulfill VA's duty to provide an adequate examination.  The Veteran has asserted that some of these examination reports are inadequate because the examiners did not review the entirety of his medical history prior to providing the reports.  However, the Board disagrees.  At issue here is the level of severity of the Veteran's disabilities.  As such, a review of his past medical history is not pertinent in providing information regarding his present level of severity.  Therefore, these examinations are adequate.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

As noted above, the Board finds that all remand directives previously addressed by the Board have been complied with.  Specifically, updated treatment records from the VA Medical Center were obtained and associated with the claims file, along with the Veteran's Social Security Administration records.  In addition, he was afforded VA examinations for spine, neurology, psychiatry, respiratory, skin, and genitourinary in July 2013.  In August 2011, he withdrew his request for a Board hearing.  As such, all remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

An initial 50 percent rating from March 27, 2008, for adjustment disorder is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial rating in excess of 50 percent, from March 27, 2008, for adjustment disorder, is denied.

An initial 40 percent rating for lumbar strain and DDD, prior to July 1, 2009, is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial rating in excess of 40 percent for lumbar strain and DDD is denied.

A 60 percent rating for asthma from March 12, 2005, to March 11, 2006, is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial compensable rating for chronic testicular and groin pain is denied.

A 10 percent rating, but no more, for eczema is granted, subject to the laws and regulations governing the payment of VA benefits.


REMAND

The Board finds that a remand of the claims regarding the feet and SMC is necessary.  The Veteran is service-connected for residuals of fracture of the left and right 3rd metatarsals.  However, other disorders of the feet have been assigned diagnoses throughout the appeal period, including pes cavus, tarsal tunnel syndrome, calluses, equinus, nerve entrapment, and cavovarus foot structure.  

In a May 2014 written statement, a private chiropractor opined that the Veteran's bilateral equinus, pes cavus, foot nerve entrapment, and foot degenerative arthritis were all related to the injuries he sustained in service.  However, the chiropractor did not provide a rationale for these conclusions.  In an October 2014 VA examination, an examiner indicated that bilateral foot entrapment was related but provided no opinion regarding pes cavus or any of the other diagnosed foot disorders.

As such, the Board finds that the evidence is not adequate to determine whether all of the Veteran's foot symptomatology is related to his service-connected disabilities.  This information should be sought on remand.  Finally, the Board will remand the claim of entitlement to SMC because this is inextricably intertwined with the outcome of the other two issues being remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the VA examiner that conducted the foot examination in October 2014, if available.  If not, provide a similarly situated examiner with the claims file for review.

For each documented disorder of either foot, to include bilateral equinus, pes cavus, foot nerve entrapment, and foot degenerative arthritis, if present, the examiner is asked to provide an opinion as to whether the disorder is at least as likely as not (at least a 50/50 probability) related to the service-connected residuals of fracture of the right and left 3rd metatarsals or otherwise related to service.

The examiner is asked to provide a rationale for all opinions given.

2.  Thereafter, readjudicate the claims of entitlement to increased ratings for residuals of fracture of the right and left 3rd metatarsals and entitlement to SMC.  If any benefit remains denied, provide the Veteran with a supplemental statement of the case and return the appeal to the Board, following the appropriate period of time.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


